  Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 1 of 29




               EXHIBIT A
NOTICE TO DEFEND TO DEFENDANT
TRANS UNION RENTAL SCREENING
       SOLUTIONS, INC.
                   Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 2 of 29

I
u
£

II
II
                                     IN THE COURT OF COMMON PLEAS
                                 OF MONTGOMERY COUNTY, PENNSYLVANIA
                                                    CIVIL ACTION-LAW
II       Sarah lanozzi
II       2039 Canyon Creek Road
II       Gilbertsville, PA 19525
                                                     Plaintiff                 2019-00936

i!
 •§
         V.
         TransUnion Rental Screening Solutions, Inc.
         6430 South Fiddlers Green Circle, Suite 500
11       Greenwood Village, CO 80111                                            Jury Trial Demanded
II
.st
                                                     Defendant

 II                                                NOTICE TO DEFEND
8?
.11
11
•s N
                 You have been sued in Court. If you wish to defend against the claims set forth in the following pages, you
i{       must take action within twenty (20) days after this Complaint and Notice are served by entering a written

jj       appearance personally or by attorney and filing in writing with the Court your defenses or objections to the claims
         set forth against you. You are warned that if you fail to do so the case may proceed without you and a judgment may
II
!1       be entered against you by the Court without further notice to you for any money claimed in the Complaint or for any
II
ws       other claim or relief requested by Plaintiff(s). You may lose money or property or other rights important to you.
^1       IF YOU CANNOT AFFORD AN LAWYER, YOU MAY BE ELIGIBLE FOR LEGAL AID
?i       THROUGH ONE OF THE FOLLOWING.
iS                                           LAWYER REFERENCE SERVICE

is
§s
                                   MONTGOMERY COUNTY BAR ASSOCATION
                                100 West Airy Street (REAR), NORRJSTOWN, PA 19401
                                          (610) 279-9660, EXTENSION 201
i-i                                        Montgomery County Legal Aid Services
 II                                        625 Swede Street, Nomstown, PA 19401
ij                                                         610-275-5400
II
i^
    "£
?1
 2^
 il
 II
 It
 ^i
 II
 Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 3 of 29




              EXHIBIT B
  COMPLAINT TO DEFENDANT
TRANS UNION RENTAL SCREENING
       SOLUTIONS, INC.
                    Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 4 of 29


!
^
I ''s
  u        Sarah lanozzi
                                    UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

•«:
^ <0  I    2039 Canyon Creek Road
II         Gilbertsville, PA 19525
                                                                      2019-00936
15                                              Plaintiff


I
           V.
           TransUDion Rental Screening Solutions, Inc.
           6430 South Fiddlers Green Circle, Suite 500
           Greenwood Village, CO 8011 1                                Jury Trial Demanded
il                                              Defendant
  1^
It
                                                  COMPLAINT
0>^
I
                1. This is a lawsuit for damages brought by an individual consumer for Defendants')
      <0



sj
                   alleged violations of the Fair Credit Reporting Act (FCRA), and the Fair and Accurate
j|                 Credit Transaction Act (FACTA), 15 U.S.C.1681,et seq.
is
?i
Ig              2. Plaintiff is Sarah lanozzi, an adult individual with a current address of 2039 Canyon
¥-1                Creek Road, GilbertsviUe, PA 19525.
sj
 sl
!1              3. Defendant is TransUnion Rental Screening Solutions, Inc., with a business address
I!
fi                 including but not limited to 6430 South Fiddlers Green Circle, Suite 500, Greenwood
81                 Village, CO 80111.
It
tl
si
II
      _w




il
 II
 it

 IS   .^
 SM
 %:§
 II
           Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 5 of 29


!
ll
II
       COUNT ONE: Violation of the Fair Credit Reporting Act and the Fair and Accurate
                           Credit Transactions Act, 15 USC 1681 et. seq.
              Failure to Redact First Five Digits of Plaintiffs Social Security Number
;i
II
II    4. All previous paragraphs of this complaint are incorporated by reference and made a part
II
il       of this complaint.
II
il
il
II    5. At all times meutioned herein Plaintiff was a consumer as defmed by 15 USC 1681.
It
t!
tl    6. At all times mentioned herein Plaintiff was a person as defined by 15 USC 1681a (c).
Is
II
II
sI
      7. At all times mentioned herein Plaintiff was an individual as defined by 15 USC 1681 a
II       (c).
!!
§1
fi
^1    8. At all times mentioned in this Complaint, Defendants) maintained a "file" on Plaintiff as
^t        defined by 15 USC 168l(a)(d) et. seq.
IS
I!
§ic
      9. At all times mentioned in this Complaint, Defendants) was acting as a "consumer
tl        Reporting Agency" (CRA) as defined by 15 USC 1681a(f) as follows.
|S
II
It
II
II
 0


tl
II
II
!{
II
^.1
8?
II
            Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 6 of 29

I
^

III     10. Prior to the commencement of this action Plaintiff contacted Defendant(s) in writing and

           requested a copy of the information contained in Plaintiffs consumer file which was


II
0.
           maintained by Defendant(s). Plaintiff requested PlaintiflTs file disclosure from

ii         Defendant, Plaintiff requested in writing that Defendant(s) redact the first five digits of
ii
11         Plaintiffs consumer disclosure. See attached exhibits.
II
^1
i{      11. Pursuant to 15 USC 1681g (a)(l)(A), Defendant(s) was / were required to redact the first
8
.11
           five digits ofPlaintifT Social Security number on Plaintiffs disclosure because Plaintiff
II         specifically requested Defendant(s) to do so at the time that Plaintiff requested the

01 t0      consumer report from Defendants).
II
8
il
21      12. Defendant was required to redact Plaintiffs Social Security number on the disclosure
II
?8         even though the consumer report was given directly to the consumer, and not intended to
Si         be accessed by any third party.
?s
It
sg

B
t§
        13. Said redaction requirement was part of the Fair and Accxu-ate Credit Transaction Act

           (FACTA) of 2003.

it
It
t^
5^      14. The legislative purpose of such redaction requirement was to protect the consumer's
if
II         privacy and Social Security Number from third parties and / or dumpster divers who
II
II         might view the consumer's Social Security Number information on the consumer report.
li
it
§1
it
s s.
§^
li
               Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 7 of 29
•o


3
^
Iii
           15- Such legislative purpose is also exemplified in 15 USC 1681c(g), which was also part of
              the FACTA of 2003. 15 USC 1681c (g) requires merchants to redact all but the last 5
si            digits of a consumers' bank or credit card number on a receipt at the point of sale. Even
II
^s            the expiration date must be redacted. This is true even when such receipt is given
li            directly to the consumer, and not intended to be accessed by any third party.
ii
II
Is
10         16- The purpose of 15 USC 168lc (g) was to protect consumers from unintended persons
II
II            who may view or "dumpster dive" for the consumers' credit card or bank transaction
il?I
•s s          receipts.
il
II
li
s          17. 15 USC 1681 c (g) and 15 USC 1681g (a)(l)(A) have similar purposes in their redaction
II
ii            requirements to protect consumers' personal information from third parties who may
II             view or obtain such consumers' personal account or Social Security information.
if
!S
§!
jl
I
0




§^
tl
II
t
^
     1^
     ;'s
il
II
II
II
!i
II   &
sl
0<?'
II
 »
              Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 8 of 29
t>

I
11       18. Defendant sent Plaintiff consumer disclosures that did not have the first five digits of
II          Plaintiff's Social Security number redacted. PlaintifFs ftdl Social Security number was
II          conspicuously printed by Defendant on Plaintiff's consumer disclosure on or about the
1.1
II          following dates.


8Ji      19. Defendant(s) breached its duty to Plaintiff under 15 USC 1681g (a)(l)(A) by failing to
            redact the first five digits of Plaintiff s Social Security Number on PlaintifFs consumer
             disclosure after having been specifically requested in writing by Plaintiff to do so.
it
I!
II
s^
II
s
^s
!i
11
^§
.st
 ig
!i
§1
jl
I
0




g^
 ti
II
{{
N
II
1's
IS
II
St
il
 0>
     ^
Ij
 ft
II
                Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 9 of 29

I
Si                                                 LIABILITY

II
II
           20. The previous paragraphs of this Complaint are incorporated by reference and made a part
              of this Complaint.
II
a;
II
II
0.
           21. It is believed and averred that the acts committed by Defendants'), were willful, wanton,
              and intentional.
il
It
tl   jli
           22. Defendant is liable for the acts committed by its agents under the doctrine ofrespondeat
ft             superior because Defendant's agents were acting within the scope of their employment
ll
II             with Defendants).
II
§
^1
II         23. In the alternative. Defendant is liable for the conduct of its agents / employees under the
ll             theory of joint and several liability because Defendant and its agents / employees were
ii             engaged in a joint venture and were acting jointly and in concert.
?s
It
?1

!S         24. Any mistake made by Defendant would have included a mistake of law.
0




§^
tl
II          25. Any mistake made by Defendant would not have been a reasonable or bona fide mistake.
It
ti
s^
 ^
I
&s
II

II   •I
II                                                                                                           !


IS
             Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 10 of 29

I
^-

I!
£
                                             JURISDICTION



IS       26. The previous paragraphs of this Complaint are incorporated by reference and made a part

11          of this Complaint.


i!
s        27. The previous paragraphs of this Complaint are incoqiorated by reference.
II
St
•s
tl
8?       28. Defendant may be personally served in this jurisdiction because Defendant regularly
il
S!          conducts busmess in this jurisdiction, and avails itself of the market forces in tihis
II
li
            jurisdiction.


II
il       29. A Federal Court has Federal question jurisdiction pursuant to 28 USC 1331,15 USC
II
?8          1692, et. seq. and 15 USC 1681 et. seq.
^f

I        30. A plaintiff invoking federal jurisdiction under Article III of the U.S. Constitution bears


I!           the burden of showing a "concrete injury" or a "concrete harm" See Spokeo v. Robbins
            U.S. Supreme Court Opinion of the Honorable Justice Samuel AUto, 13-1 119 (2016),
11
t
    :s      quoting Lujan v. Defenders of Wildlife, 504 U. S. 555 (1992).
II
t^
5?
i-^      31. In order to demonstrate a "concrete harm" plaintiff must show that he or she suffered "an
II
II           invasion of a legally protected interest."
II
•o
II

2s
!1
o> w
It
I!
                Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 11 of 29

I
ft
r
II
            32. A "concrete" injury need not be a measurable or "tangible" injury. Although tangible
               injuries are perhaps easier to recognize, intangible injuries can nevertheless be concrete.
               See Spokeo v. Robbins U.S. Supreme Court opinion of the Honorable Justice Samuel
^t
II
^i             Alito, 13-1119 (2016), and quoting Pleasant Grove City v. Summum, 555 U. S. 460
il

I!             (2009). Also see Spokeo v. Robbins U.S. Supreme Court concurring Opinion of the

ii
^
               Honorable Justice Clarence Thomas, 13-1119 (2016).

    c

g-.
8?          33. To determine if an mjury is "concrete," the judgment of Congress is not dispositive, but
tl              is instmctive. Congress is well positioned to identify intangible harms that meet
jj
                minimum Article III requirements. The violation of a procedural right granted by statute
li              can be sufficient in some circumstances to constitute injury in fact. See Spokeo v.
II
!.l             Robbins U.S. Supreme Court opinions of the Honorable Justice Samuel Alito and the
11              Honorable Clarence Thomas, 13-1119 (2016).
?8
^t
!'i
II
?£
            34. Congress can create new private causes of action to vindicate private or public rights, and


Btl             can authorize private plaintiffs to sue based simply on the violation of those private
                rights. A Plaintiff seeking to vindicate a statutorily created private right need not allege

II              actual harm beyond the invasion of that private right; see Spokeo v. Robbins, 13-1119
It
      <1>




t^              (2016), Opinion of the Honorable Justice Clarence Thomas quoting Warth v. Seldin, 422
3^
if              U. S. 490,500 (1975) and also quoting Havens Realty Corp. v. Coleman, 455 U. S.363,
IS
§               373-374(1982).

it
II
^
li
Ij
II
<5-^
           Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 12 of 29

I
^

I
it
       35. Congress envisioned the need to provide consumers the tools to research, guard and assist
          in maintainmg their personal data gathered and distributed by consumer reporting
II        agencies such as Defendant(s) in this case. One of those tools is the ability to safeguard
II
j{
II
          one's personal identity by instmcting a consumer reporting agency to redact the first five
          digits of the consumers Social Security number on the consumer report, pursuant to 15
II
fl        USC1681get.seq.
I?
ii
t!
il
       36. Even the risk of a harm, not yet manifested can be a "concrete hann." See Spokeo v.

II        Robbins U.S. Supreme Court opinion of the Honorable Justice Samuel Alito, 13-1119
II         (2016). Plaintiffs risk of having her Social Security number compromised is a "concrete
II
u          harm" as referred to in the Spokeo decision.
II
I!
II
?8     37. Plaintiff suffered an actual concrete injury when Defendant repeatedly and willfully
 ?
fl         refused to redact the first five digits of Plaintiff s Social Security number on Plaintiffs
?-1
II
CTg
           consumer disclosure.
0 0)

I!
§E     38. Plaintiff regularly and continuously monitors the information in his consumer file
&•'§
1§
$i         maintained by Defendant because Plaintiff believes that it is wise for Plaintiff to do so as
It
tl         a consumer.

5°
&-^
IS
N
II
ll
il
II
s£
II
2J.
s^'
13
               Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 13 of 29

I
s

II         39. PlaintifiF suffered an actual concrete injury when Defendant willfully refused to redact the

St            first five digits ofPlaiatifTs Social Security number on Plaintiff's consumer disclosure.

ii            Plaintiffs concrete injury includes but is not limited to the following.


li                a- The harm that Plaintiff suffered is because Plaintiff must now live in
S!
^                         anticipation and apprehension that each time Plaintiff requests Plaintiff
Jl                        consumer disclosure from Defendant, PlaintifFs Social Security number will
u
U)



                          not be redacted.
ii
j!                b. Plaintiff lives with such hannful apprehension and anticipation that Defendant
                          will unlawfully about Plaintiffs Social Security number being unlawfully
Ji                        printed because it is a well known fact that Defendant has repeatedly refused
II
£1                        to redact the Social Security number of other consumers, totaling at least over
ll
b»                        half a dozen.
^1                c. Plaintiff no longer has the freedom to request Plaintiff's consumer disclosure
rs
I!                        from Defendant without worrying whether Defendant will or will not
sl
il
o-S
§ic
                          unlawfully print Plaintiffs full Social Security number on the disclosure.

                   d. Plaintiff has suffered a concrete injury or hami because Plaintiff no longer has
I
Is
s?
                          the fi'eedom to request Plaintiffs consumer disclosure from Defendant
It                        without worrying dumpster divers accessing the disclosure.
II
iS   iQ:
                   e. Plaintiff has suffered a concrete injury or hami because Plamtiff no longer has

                           the freedom to request Plaintiffs con5umer disclosure 16-om Defendant
II
II
It
                          without worrying unauthorized third parties accessing the disclosure.


li
^l
s"'
I!
              Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 14 of 29

I
ll
£.
ii        40. Plaintiff reasonably believes and avers that Plaintiff wiU be continually subject to
II           Defendant's unlawful business practices of failing and refusing to properly redact
I!
a.
              Plaintiffs Social Security number on PlaintifiTs consumer disclosure every time Plaintiff
li
j{
0-
              obtains Plaintiffs disclosure. Such reasonable belief is based on other past instances not
              mentioned above in this lawsuit where PlaintifFs full Social Security number was
^1
li            illegally printed on Plaintiffs consumer disclosure.
ii
8
il
I!        41. The willfulness of Defendant's violation of the redaction requirement of 15 USC 1681 g
II
II            is exemplified by the fact that Defendant has repeatedly committed similar violations to
II
II            other consumers, over 19 in the last two years- Similarly situated consumers requested

ii            their disclosures and Defendant refused to redact the consumer disclosures of such
II
?§            similarly situated consumers totaling over 19 in the last two years.
?i
IS
I?
II
I
§^
           42. Plaintiff should not be forced to choose between protecting Plaintiff's identity and
              obtaining his consumer disclosure.
tj
Sl
It         43. Plaintiff has suffered a concrete harm by Defendant's willfully an repeated unlawful
ti
col5
Q
 &-1
     ^0
               business practice of refusing to properly redact Plaintiffs consumer disclosure.
II
§0
 c
II
II
It
2.^

?s
s^
IJ
 0-^
          Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 15 of 29

I
{!
s
      44. A key factor that the Court should apply in determining Defendant's actions to be a
         "concrete harm" should be the willful nature of Defendant's conduct and Defendant's

I
 c


         blatant and flagrant refusal to give Plaintiff a copy of Plaintiff s consumer file.


SS    45. Defendant's flagrant flaunting of the law of both 15 USC 1681g was willful and
II
II       dangerous thus manifesting a "concrete harm" to not only the Plaintiff but other
II
w         consiuners deprived of statutory conferred rights, includmg the right to receive one's
s §
9.

 •5       consumer file, the right to dispute information therein and the right to know what rights
il
li
"         the consumer had under the FCRA.
i!
JJ
II
9
ll
T§
it
I'!
I!
jl
I!
0




§E
ti
II
It
t^
5^

 II
il
M
II
II
2f
II
II
8?
li
            Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 16 of 29


I
II      46. Defendant's flaunting of the law puts Plaintiff at a continued a repeated risk of identity
{!         theft by prmting Plaintiffs entire Social Security number on Plaintiffs consumer
II          disclosure which could be mis-delivered, intercepted or seen by unauthorized third
II
II         parties.

§1
II
^1      47. No rational interpretation of Article 3 of the U.S. Constitution or the aforementioned
II
w
            Spokeo Decision, would allow for a CRA to withhold pertinent information required
1
tl          under 15 USC 168 la from a consumer, and then simply claim that there was no standing
ii          imder Article 3.
i!
!i
Wt CO




II
el
§1
si  u


il
?i
It
il
I!
l!
tl
B£
p
    s

S!
8'°
II
II
II
II
s
It
li
^1
8?
II
              Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 17 of 29

!
li                                                   VENUE



li
£
j*.c
          48. The previous paragraphs of this Complaint are incorporated by reference and made a part

£3           of this Complaint.
'o'l

I         49. The previous paragraphs of this Complaint are incorporated by reference.
          50. Venue may be proper in this District pursuant to 28 USC 139l(b)(2) because a substantial
li           part of the events or omissions giving rise to this claim occurred m this jurisdiction.


tl               a. Defendant was obligated to mail Plaintiffs disclosure to Plaintiffs mailing
I                       address in this jurisdiction pursuant to 15 USC 1681g et seq., and because
I                       Defendant did not do so, a substantial portion of Defendant's omissions
II
!l                      occurred m this jurisdiction.
ll
u»

<?
fi               b. Plaintiff mailed PlaintifFs requests Plaintiffs consumer disclosures from this
¥t
It                      jurisdiction, fhiis incumng costs and effort in this jurisdiction. Therefore a
II
I!
§E
                         substantial portion of the events or omissions leading up to this cause of
                         action occurred in this jurisdiction.
fi
Is
I s
II                c. A substantial amount of the information contained in Plaintiffs consumer file
II   <a
                         pertained to this jurisdiction. Therefore a substantial portion of the events or
II
M                        omissions leading up to this cause of action occurred in this jurisdiction.
il
II
^£
S "6
     g
n
^$'
II
           Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 18 of 29

I
Jl
II
            d. A substantial amount of the infonnation contained in Plaintiffs consumer file
                   was compiled in this jurisdiction. Therefore a substantial portion of the events
 !i
I!                 or omissions leading up to this cause of action occurred in this jurisdiction.
II
^i
II
II           e. Defendant apparently mailed Plaintiff the consumer disclosures depicted in
II
°-§                 the attached exhibits from this Jurisdiction. See attached exhibits which show
?1
II
<?>
                    a mailing address for Defendant in Woodlyn, PA which is located in this
il
II                  Jurisdiction.
il
II
      «j     f. PlaintifTs attorney's fees in this fee shifting case, pursuant to 15 USC 1681n,
li                  occurred in this jurisdiction. Therefore a substantial portion of the events
II
!!                  giving rise this cause of action occurred in this jurisdiction.
II
T§
il           g. Plaintiffs suffered, confusion, fmstration and emotional distress which is
!-i
s?                  recoverable pursuant to 15 USC 1681o as a result of Defendant's omissions.
il
!!
§£
                    Therefore a substantial portion of the omissions giving rise this cause of
                    action occurred in this jurisdiction.
tj
j&
      I
Sl
II
II
 [s
      <u
III
ii
•s


It
s|
II
II
 * .0
   s

IS
           Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 19 of 29

I
^
Sl     51. Venue is proper in this jurisdiction because key witoiesses involved in the case are located
II        at or near this jurisdiction. Such witnesses including but not limited to the following.
II
I
^•s           a. Plaintiff.
?1

H
ij            b. Similarly situated consumers in this jurisdiction whose rights were also

ii
8^
                      violated by Defendant in a similar manner when such consumers requested
                      information from Defendant about who had received their consumer reports,
.ii
it                    and Defendant also denied such consumers requests. Such witnesses'
II
                      testimonies are relevant to show willful conduct by Defendant.
jj
 (0




II
II
11
T§
if
?s
It

III
§E
tl
II
!j
II
i^
R
II
II
St
31
ss
?i
sto'
»
II
              Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 20 of 29

!
It
5 3
                                                 DAMAGES

II                St-y^^i ^^
II        52^ie previous paragraphs of this complaint are incorporated by reference and made a part
II
Is           of this complaint.
tl
11
II
°-§       53. Plaintiff believes and avers that Plaintiff is entitled to at least $1.00 actual damages for
II
It           Plaiutiff, including but not limited to phone, fax,
N             stationary, postage, etc.
11
•a
£
II        54. Plaintiff believes and avers that she is entitled to $1,000.00 statutory damages pursuant to
!i            15USC1681et.seq..
|iE
il
11
?§        55. Plaintiff believes and avers that Defendant(s') conduct was willful, wanton, and
i!            intentional, and therefore Plaintiff requests punitive damages.
?i
It
?1
II        56. Plaintiff requests pmiitive damages against Defendants) in the amount to be determined
II
§ic           by this Honorable Court.
tl
II
It        57. For purposes of a default judgment. Plaintiff believes and avers that the amoimt of such
tl
II            pimitive damages should be no less than $9,000.00 because Defendants') actions have
II            the effect of potentially compromising the integrity and security ofPlaintifTs personal
?1
II            information.

!i
st
IS   <0

5f
 i|
H
          Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 21 of 29
I
i

il
II
      58. For puposes of a default judgment, Plaintiff believes and avers that the amount of such

 !t      pimitive damages should be no less than $9,000.00 because Defendants') actions had the
II
II       effect of compromising the integrity of 15 USC 1681 et. seq.
^.s
II    59. Plaintiff believes and avers that punitive damages are warranted due to the willful and

I        wanton nature of the violation as evidenced by the following.

IS
II
tl           a. PlaintifFs request letters specifically asked that PlaintifiPs Social Security
II                  number be redacted, the request letters were in 14 point bold font.
II
1.1
II
II           b. Numerous other similarly situated consumers, totaling more than 10, were
II
II
Ts
                     also subject to similar misconduct by Defendant. Their un-redacted Social

Sl                   Security numbers were also illegally printed by Defendants) in the same
!~t                  manner and under similar circumstances as with Plaintiff.
j?
2l
II
II           c. Plaintiff requested that PlaintifFs Social Security number be redacted on
II
t^                   separate occasions, and Plaintiff's full Social Security number was
li
It                   subsequently unlawfiilly printed by Defendant on four occasions listed above.
?i
s"§
i^
(I           d. Upon information and belief, at all relevant tunes mentioned in this Complaint

ss                   Defendant had no policy in effect to redact the first five digits of Social
it
It
                     Security niunber of consumers when asked by the consumers.
2^
II
II
sw'
I!
             Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 22 of 29

I
I
I
^i
                                            ATTORNEY FEES



         60. The previous paragraphs of this Complaint are incoq)orated by reference and made a part
II
IJ          of this Complaint.


I!       61. Plaintiff is entitled to reasonable attorney fees pursuant to 15 USC 1681 et. seq.
Sj
j        62. Plaintiff believes and avers that the value of Plaintiff's attorney fees is no less than $350
11           per hour, or other amount determined by this Honorable Court.


!i
    co




         63. Plaintiff believes and avers that the value of Plaintiff's attorney fees is no less than
II
II           $1,750.00 at a rate of $350.00 per hour, enumerated below, or such other amount
II
^8           determined by this Honorable Court.
^1
?t
ij       a. Consultation with client and review of file                     1


il
11
         b. Drafting, editing, review, filing and
             service of complaint and
                                                                            3
             related documents
tl
il        c. Follow up contact with Defense and client                      2
It
t^                                                                          6 x $350 =$2,100
s|
if
II        64. Plaintiffs attorney fees continue to accme as the case move forward.
M
jl
It        65. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
!{
II  '^
sl
s?
II
»
             Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 23 of 29

I
s

II
S!
II
                                                OTHER RELIEF

II  TO

^1
II       66. The previous paragraphs of this Complaint are incorporated by reference and made a part

il           of this Complaint.
I!
il
II       67. Plaintiff seeks and Order from this Honorable Court, or other Court of competent
It
8           jurisdiction, directing Defendants) to provide Plaintiff with her credit report once per

ii          year, free of charge.
II
II       68. Plaintiff requests a jury trial in this matter
II
^!|
         69. Plaintiff seeks such other relief as this Honorable Court may deem just and proper.
  0

S!
¥1
i!
sl
II
ii
II

li
tj
s^
&>•
^
§>cc
c <B

II
                                                                                                       i

^
II
II
R$'
Iil
p
                 Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 24 of 29

I
S!
li
 •s
^s
                Wherefore, Plaintiff demands judgment against Defendants) in the amount of no less

             than $12,101.00 as enumerated below.
il
Jl              $1.00 more or less actual damages.
!I
II
                $1,000.00 statutory damages pursuant to 15 USC 1681 et. seq.

II
u>
                $2,100.00 attorney fees
^ g
g-,
8?              $9,000 punitive damages
il
{I                     $12,101.00


{i
     <B


                Plaintiff seeks such additional relief as the Court deems just and proper.
II
          /s/VickiPiontek                     1-23-19
§i
p         Vicki Piontek, Esquire Date
?i        Supreme Court ID Number 83559
?t        Attorney for Plaintiff
li        951AllentownRoad
          Lansdale,PA 19446

s
§ic
          877-737-8617
          Fax: 866-408-6735
          palaw@iustice.com
tl
jj
ti
5'°
iS
-II
II

li
IS
II
I!
                 Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 25 of 29

I
&•o
II
                                          IN THE COURT OF COMMON PLEAS
                                      OF MONTGOMERY COUNTy, PENNSYLVANIA
                                               CIVIL ACTION-LAW

I!
 S!
,^-s
            Sarah lanozzi
            2039 Canyon Creek Road
-5|         Gilberisville,PA 19525

!!
^
            V.
                                                Plaintiff

            TransUmon Rental Screeiung Solutions, Inc.
            6430 South Fiddlers Green Circle, Suite 500
                                                                      2019-00936


II          Greenwood Village, CO 8011 I                               Jiuy Trial Demanded
St                                               Defendant

t!
if
                                                  VERIFICATION
II
I!          I, Sarah Iano2zi, affirm that I have read the attached Complamt The fads stated therein are true
II           and correct to the best of my knowledge, understanding and belief.
II
II
!i
II
-£$
is
I?        ^^^ ^.&/.
y                        utf»b«,aKl

ll         Email: billiannozzi@comcast.net

II
t^
 gs
it
It
?1
II
BS
    u


    <tt
 II
 II
 Si
 II
 a •s
 if
 IS
       Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 26 of 29

I
I
I
'N'1
II
^5
II
II
II
ii
It
II
Jl
il               EXHIBITS
It
y>




I!
11
fs
?i
IS
I?
y
II
§5
II
ti
js
II
It
ti                                                                        I

^1
if
II
1§                                                                        I

51
II
St                                                                        I




S!
 s
s s,
s?
si
              Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 27 of 29

I
I
II
                                          Sarah J.Iannozzi
                                      2039 Canyon Creek Road
                                      GilbertsviUe.PA 19525                                     /-^\
II                                         2U
11
•Nt
N
II        TransUmon Rental Screening Solutions, Inc.
li        6430 South Fiddlers Green Circle, Suite 500
II
!!        Greenwood Village, CO 80111
          RE: Sarah J.Iannozri           SSN:1                      DOB^

i{
t!        To Whom it May Concwn:

tl              I would like to request a free copy of my consumer rqxwt
II              I would like the name, address and telephone number of every person or entity
*0
          to whom you provided a consumer report about me I Ac last 365 days. Tlus mcludes
II        both users and end users.
II
sl
               Please redact the first five digits of my Social Security number on my
11        consumer disclosure. Please do not print the first five di^ts of my Sodal Security    r^
?1         number on my consumer disclosure.
^g              Enclosed please find a copy of my identification.
!'l
I?              Thank you.
                                                 Sincerely,
II
p                                                                          L-Z-/7
tl                                                 "^arahJ.                    Date
II
!1
II   "I

^
tl
II
II
II
§                                                                                                 /*\

II
Ij
IS
 ^
                         Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 28 of 29
•o

3
^        TransUnioi^
I
!1
          TransUrion tenttl S<neidn»SoluttorB
          MBoxaoo
          Woodlyn.MMOM

                                                                                                            WQ/2017

j!
          reonnoiooiaa
          Sarah (annozri
          2039 Canyon Creek Road
          Gllbertsvnie. PA 19525
gl
s'
II
II
'!£
.st
H          Dean Sarah tannozzi
           Your request for a copy of your consumer report was recewed on 6/12/2017. We have completed processing the
II
II
           details of your request
   Endosed Is a copy of your criminal and dvfl court history as possessed by TransUnfon Rental Screering Solutions,
II LLC, a subddlary of TransUntoiv UC. The aimlnal and tivB court history endosed was found matching your
II
Sg
           penoral Identifying (nfonnatton as of the date of this tetter.
II         TransUnkm Rental Screening SoluUons, LLC does not retain continuous access to consumer credit reports. In
 a> S
sl         order to recdve a current, up-ttwiate copy of your consumer credit report, you must request a free copy of tWs
 §1        report directly from the crufit bureau(s). The contact Information for all three bureaus (faparian. Equifex, and
 s'
 It
            TransUnlon)te listed bdowr .- . . . .- .. .^.. . -
ff          6qurtax:l^QO<85-Ull
?t          Experiarc l-888-397-3742
s!          TransUnIon: 1-800-88^4213
s!
 ^          Alternatively, you may dso obtain a free copy of your consumer credit report from all three bureaus tyy
II           accessing www.annualcreiKtreoort.coni.
 J!
 tl
 Si
 S!
 s?
 i-^Wdn(u«il^dl»ltanM^khWUW(»<N^to»th»ta*tom«r»^lnW^i«rim<^dAdlT^                               i»sMBWinnimu«AC».coMtcnuE»,n I
 I! tet.wd/«r4BUfl (i *»utal dto«tai «<mtato    {ca(h.<*lwt»·n^Bs·^ nt»DOi5HorouMUNrroi
 II
    OtttttCTBIBSttfl
     wuuutANn.GUAl     t BBAn.   TUIi a BWNBBWBWAncunOMBUOMJWWi
                     uiny, W WWBBBffWlON Ofnw^o'K   ANV UMO CONCOUllNS ?H( UTA  r -ASAIWWAU^B^WmOWAWBnmoa^^
                                                                                   ffSW, IB MaWHWICTUUTf, OB m nNBt ^A
 ji iaNBWTMW*lua<WO»a«MSULTnOMACUCTOM^^
     ptumaiuw                                                                 ruitCTW^n^                                           I
  -0
    NUK(UTOTOBKauuunopauoi             c ui N ttu»w»n»BUt»oRt»AM*8ts.
 II / WM«BTNwmai»nNiURHUNOTMuiBON*NmwaTOaTWYMiNcm(asnKrwmTO5u^            w*aatsui a j i w i r 5uai B WA.TrenBroa*a*aBi o i w n»BB
              •ni<lnh»mrfa«centrinedt»d*tth»w»"M*«n*hto«(Menttalu^l*tntaiu<t<l(orth«miibBlwui»a»tl»(n(IM*idw«ntl^                s,

 li
  it
              BWttB»atah(a»nrtlBRttrtt»»Mlu^awltonlMtMUd>l»lh*rBtd«rofWtmutawt»net1twtal)n^
              dltt^nrt^dltbau^artantnt'rftUtwaiimurtu^ h .^^ l»voun*d«<lhll mwat(l»«(m»l«B*»lmnNfindyaatt(yui
               by tltoplumi W anuif te "tarn. Ttttuh VBU.
  8?
  II
               Case 2:19-cv-01224-MSG Document 1-1 Filed 03/22/19 Page 29 of 29

I
il
IS
       TransUniortr Background Data Solutions



IJ
8 g




                                                                                                                              '^^^
                                                                                      «t<uMl«dBy: Mn»E»t<b*r
                                                                                      OaUAi"<in|iwt8d! t/2a/20l7 (:0<:37 OM
        Criminal Report • Detalfcd Resutti                                            Ajy^raT [itfrnnt^oa Stttaitttd
^5                                                                                    Hnw SarAlamaui
^1

III
                                                                                      OtUnfStth;
                                                                                      StN:
                                                                                      iWnw: 1S99 Canyon a«ak
                                                                                                              ltoad,ft»eits»a«.PA. 1952S


s                                                                                                               '^•.^.~^~""i"r\\
 ^       SARAH J UNNOZZI
It
li
                                               Uf.t

                                               SM
                                                                             Ml. W*
                                                                                                       I
                                                                                                               •iy?i l!;«
s?                                             9»MCI WA                                                t ;4
il        Ofnw                                                                                         I,
?1

!i
            l<o<riau«fcuid

           »|dulf!»uimt
                                                                                                            :'1: w
            n-,«ttiiteui>                                                                                     .'•-iJI'.,1';.il
li           li~.F
            PMWenyaBUItnnn —
             Ho fhyafcd fe*t»t* I!»K<
                                     iiitttWron
                                                                                                        l'l'!:i;SIEJ'l
                                                                                                        !




Ij         Sianmn»

II
WS
                                                                         I



            CnnBBinls
ii           Th* slaa 01 nfc'Rutian sn?oded i» ba»oil ufw m'cma&m wa<ad by *• »i)au<5tti(tKO Anci o( »e«»ayhdnia Couls
             CACPC'. AO»C wScai n6 ?tp(swtatm u to (>••• accaacy, <mt«8ia-^s ot uttfty. (a ar/ 6<nuii w Kitofic tupwe, of
j't          tltt ^^aton ptTAtd ad at awfc .nsucin ro taWty for faacoBau <x delayed data, Mi»t er tmiCflni. U» »(thi
             lahintlhn « *t yaw BOT'nilt. •OW iraus r< np»n<im*ticn» ><»»(*3B d>« "htdin at try p<nan nhwa na«» ajlpair in
             th*'tcaifa. uw a»UU wtfy th«t »• ntenullN) i« aeeuan aiid eu»<«t»y P*<Wuh <an*i<ting lh< aittiid mtafd-*p»»lB»
s?           n *« cw/twhtrw tht wcaW i» winaatM. a«tnmc o— wcatf infuiiawn weivtd »sin tt)« Cgnwnnl* «t
s^           ><nin<!»»mi <» n«t «n ((toil t*<« ftsud; eiaciti €«M f*sart» *n flianiawc »T »•<• tB«n n «hd> Kn nscd »in K»4.
II
II
§E
                        unl,-.




$i
It
II
II
&>^
§>s.

II                                                                                                                                         §
Jl
ss
II
II
N?        TransUnioif
IS
